







CITIZENS FINANCIAL SERVICES, INC.


DIRECTORS DEFERRED COMPENSATION PLAN






























Effective January 1, 2005
Amended and Restated
As of
April 16, 2019











--------------------------------------------------------------------------------

CITIZENS FINANCIAL SERVICES, INC.
DIRECTORS DEFERRED
COMPENSATION PLAN




ARTICLE I - INTRODUCTION


Effective January 1, 1991, Citizens Financial Services, Inc. (the “Company”)
established the Citizens Financial Services, Inc. Directors Deferred
Compensation Plan (the “Plan”) for members of its Board of Directors (the
“Board”), who are not employees of the Company or an affiliate (“Non-Employee
Directors”).  Effective as of January 1, 2005, the Plan was amended and restated
in its entirety to comply fully with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).  Benefits accrued,
vested and subject to a legally binding obligation of payment as of December 31,
2004, as well as future earnings thereon, shall be “grandfathered” and shall be
separately accounted for and paid in accordance with the terms, provisions and
elections of the Plan in effect prior to 2005.  Effective as of April 16, 2019,
the Plan is amended and restated again in its entirety to make certain
modifications to the Plan, which shall not affect the grandfathered benefits. 
This Plan is intended, and shall be interpreted, to comply with Section 409A of
the Code.


ARTICLE II – PLAN PARTICIPANTS


Each Non-Employee Director shall become a Participant under the Plan by filing
the written Election Form described in Article III with the Plan Administrator
appointed by the Compensation Committee of the Board (the “Committee”) with
respect to the retainer and meeting fees ( “Compensation”) payable to the
Non-Employee Director for his services as a member of the Board.  Non-Employee
Directors shall become eligible to become a Participant under the Plan on the
date they become Non-Employee Directors.


ARTICLE III - DEFERRAL ELECTIONS


3.1            Each Participant may elect to defer receipt of some or all of his
Compensation and have the deferred amount credited to the Account as defined in
Section 4.1 established for him under the Plan.


3.2            Upon his initial election to participate, a Participant shall
elect as a form of payment either a lump sum distribution or a series of five
(5) annual installments.  The election of form of payment shall apply to future
deferrals under the Plan and shall be irrevocable, except as provided in Section
5.5.


3.3            A written election on an Election Form to defer an amount or a
percentage of Compensation effective for a calendar year shall be delivered to
the Plan Administrator prior to the first day of that calendar year. The
election shall remain in effect for subsequent calendar years until a revised
Election Form is delivered by the Participant to the Plan Administrator,
provided that the Election Form must be delivered to the Plan Administrator on
or before the first day of the calendar year in which the revision is to become
effective. Except as provided in Section 3.4, an initial Election Form or a
revised Election Form shall apply only to Compensation otherwise payable to a
Participant after the end of the calendar year in which the initial or revised
Election Form is delivered to the Plan Administrator.  Any Election Form
delivered by a Participant shall be irrevocable with respect to any Compensation
covered by the elections set forth therein. If an Election Form is not in effect
for a Non-Employee Director for a calendar year, he shall be deemed to have
elected not to defer Compensation for such calendar year and must timely file a
new Election Form to defer compensation for subsequent calendar years.


1

--------------------------------------------------------------------------------

3.4            Notwithstanding the preceding provisions of this Article III, an
election made by a Participant in the calendar year in which he first becomes
eligible to participate in the Plan may be made pursuant to an Election Form
delivered to the Plan Administrator within 30 days after the date on which he
initially becomes eligible to participate, and the Election Form shall be
effective with respect to Compensation earned from and after the date the
Election Form is delivered to the Plan Administrator.


ARTICLE IV - PARTICIPANT ACCOUNTS


4.1            Compensation deferred by a Participant shall be credited to an
account established by the Plan Administrator with respect to the Participant
(the “Account”).  The deferred Compensation shall be credited to a Participant’s
Account as of the date it would otherwise have been paid had it not been
deferred by the Participant.


4.2            Each Account shall be maintained on the books of the Company
until full payment of the balance thereof has been made to the Participant (or
the beneficiaries of a deceased Participant). The Account shall be a mere
bookkeeping device, and no assets are required to be set aside or earmarked for
any such Account.


4.3            From time to time the Plan Administrator will provide
Participants with a portfolio of one or more deemed investment alternatives
under the Plan (“Deemed Crediting Options”).  If more than one Deemed Crediting
Option is available, a Participant shall designate on his Election Form the
Deemed Crediting Option(s) by which gains and losses will be credited to his
Account.  A Participant may change the allocation among Deemed Crediting Options
for his Account by written direction filed with the Plan Administrator in
accordance with policies and procedures established by the Plan Administrator
from time to time. The default Deemed Crediting Option shall be an interest rate
determined by the Plan Administrator from time to time.


ARTICLE V - DISTRIBUTION OF ACCOUNTS


5.1            A Participant’s Account will be distributed to him, in whole or
in part as provided in Section 5.2, as soon as administratively possible
following his death, Disability or Separation from Service as a Director of the
Bank, except as provided in Section 5.5.  Solely with respect to deferrals of
Compensation made for calendar years after 2018, a Participant may elect to
begin receiving distributions (in a lump sum or a series of five (5) annual
installments) at age sixty-two (62), unless paid earlier on account of death,
Disability or a Change in Control (as provided for in Section 5.5). 
Notwithstanding the foregoing, distribution shall not be made later than 60 days
following the Participant’s death, Disability or Separation from Service, as
applicable.


2

--------------------------------------------------------------------------------

5.2            As elected by the Participant upon his initial Election Form, a
distribution or distributions shall be made either in a lump sum or in a series
of five (5) annual installments.  If a distribution is in installments, the
first installment will be equal to one fifth (1/5) of his Account, the second
installment one year later equal to one fourth (1/4) of his Account at that
time, and continuing until the entire Account has been distributed.  Until fully
distributed, a Participant’s Account shall continue to be credited with earnings
in accordance with the Deemed Crediting Option(s), as provided in Section 4.3.


5.3            If a Participant dies after becoming entitled to a distribution
hereunder but prior to receipt of his entire distribution, his Account shall be
distributed to the beneficiary or beneficiaries designated by the Participant in
writing last filed with the Plan Administrator prior to his death, or in the
absence of such designation or of any living beneficiary, to the personal
representative of his estate.  The form of payment shall be the same as the
Participant elected for his own distribution.


5.4            In the discretion of the Committee, and at the written request of
a Participant, up to 100% of the balance of his Account, determined as of the
last day of the calendar month prior to the date of distribution, may be
distributed to a Participant in a lump sum in the case of an Unforeseeable
Emergency, subject to the limitations set forth below.  For purposes of this
Section 5.4, an Unforeseeable Emergency is a severe financial hardship of the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of a dependent (as defined in Section 152(a) of the Code) of the
Participant, loss of the Participant’s property due to casualty or other
similar, extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The circumstances that will
constitute an Unforeseeable Emergency will depend upon the facts of each case,
as determined by the Committee in its discretion, but in any case payment may
not be made, to the extent that such hardship is or may be relieved:




(i)
through reimbursement or compensation by insurance or otherwise;


(ii)
by liquidation of the Participant’s assets to the extent the liquidation of such
assets would not itself cause severe financial hardship; or


(iii)
by cessation of deferrals under the Plan.



Distribution of amounts because of an Unforeseeable Emergency shall be permitted
only to the extent reasonably needed to satisfy the Unforeseeable Emergency.


5.5            Notwithstanding any provision of this Plan to the contrary, upon
a Change in Control Event, as described in Section 409A of the Code and the
Treasury Regulations issued pursuant thereto, the entire balance of the
Participant’s Account shall be paid to him in a lump sum within ten (10) days of
the Change in Control.


3

--------------------------------------------------------------------------------

5.6            For purposes of the Plan, the following terms shall be defined as
follows:


(a)            “Disability” means the Participant is determined to be disabled
by the Social Security Administration.


(b)            “Separation from Service” means, consistent with Section
409A(2)(a)(i) of the Code, the Participant’s death, retirement, or termination
of service from the Board, including following a failure to be reappointed or
reelected to the Board.  For these purposes, a Participant shall not be deemed
to have a Separation from Service until the Participant no longer serves on the
Board or on the board of directors of any member of a controlled group of
corporations with the Company within the meaning of Treasury Regulation
§1.409A-1(a)(3).


ARTICLE VI - ADMINISTRATION OF THE PLAN


 6.1            The Committee shall appoint one or more employees of the Company
to act as the Plan Administrator. The Plan Administrator shall be responsible
for the general operation and administration of the Plan, and shall have such
powers as are necessary to discharge its duties under the Plan, including,
without limitation, the following:


(a)            With the advice of the general counsel of the Bank or the
Committee, to construe and interpret the Plan, to decide all questions of
eligibility, to determine the amount, manner and time of payment of any benefits
hereunder, to prescribe rules and procedures to be followed by Participants and
their beneficiaries under the Plan, and to otherwise carry out the purposes of
the Plan; and


(b)            To appoint or employ individuals to assist in the administration
of the Plan and any other agents deemed advisable. The decisions of the Plan
Administrator shall be binding and conclusive upon all Participants,
beneficiaries and other persons.


6.2            Any Participant claiming a benefit, requesting an interpretation
or ruling, or requesting information, under the Plan, shall present the request
in writing to the Plan Administrator, which shall respond in writing as soon as
practicable. If the claim or request is denied, the written notice of denial
shall state the following:


(a)            The reasons for denial, with specific reference to the Plan
provisions upon which the denial is based;


(b)            A description of any additional material or information required
and an explanation of why it is necessary; and


4

--------------------------------------------------------------------------------

(c)            An explanation of the Plan’s review procedure. The initial notice
of denial shall normally be given within 90 days after receipt of the claim. If
special circumstances require an extension of time, the claimant shall be so
notified and the time limit shall be 180 days. Any person whose claim or request
is denied, or who has not received a response within 30 days, may request review
by notice in writing to the Plan Administrator. The original decision shall be
reviewed by the Plan Administrator, which may, but shall not be required to,
grant the claimant a hearing. On review, whether or not there is a hearing, the
claimant may have representation, examine pertinent documents and submit issues
and comments in writing.  The decision on review shall ordinarily be made within
60 days. If an extension of time is required for a hearing or other special
circumstances, the claimant shall be so notified and the time limit shall be
extended to 120 days. The decision on review shall be in writing and shall state
the reasons and the relevant Plan provisions. All decisions on review shall be
final and bind all parties concerned.


ARTICLE VII - AMENDMENT OR TERMINATION


7.1            The Company intends the Plan to be permanent but reserves the
right to amend or freeze the Plan when, in the sole opinion of the Board, such
amendment or freeze is advisable. Any such amendment or freeze shall be made
pursuant to a resolution of the Board and shall be effective as of the date of
such resolution or such later date as the resolution may expressly state.


7.2            No amendment of the Plan shall (i) directly or indirectly deprive
any current or former Participant or his beneficiaries of all or any portion of
his Account, as determined as of the effective date of such amendment, or (ii)
directly or indirectly reduce the balance of any Account held hereunder as of
the effective date of such amendment. Upon the freeze or termination of the
Plan, no further deferrals shall be permitted, but Accounts shall continue to be
credited with earnings or losses pursuant to Article IV until distributed to
Participants or their beneficiaries in the manner and at the time described in
Article V.


7.3            Subject to the requirements of Section 409A of the Code, in the
event of complete termination of the Plan, the Plan shall cease to operate and
the Company shall pay out to the Participant his entire Account.   The complete
termination of the Plan shall occur only under the following circumstances and
conditions:


(a)            The Board may terminate the Plan within 12 months of a corporate
dissolution taxed under Code Section 331, or with approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under
the Plan are included in the Participant’s gross income in the latest of: (i)
the calendar year in which the Plan terminates; (ii) the calendar year in which
the amount is no longer subject to a substantial risk of forfeiture; or (iii)
the first calendar year in which the payment is administratively practicable.


5

--------------------------------------------------------------------------------

(b)            The Board may terminate the Plan by irrevocable action within the
30 days preceding, or 12 months following, a Change in Control, provided that
the Plan shall only be treated as terminated if all substantially similar
arrangements sponsored by the Company are terminated so that the Participant and
all participants under substantially similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within 12 months of the date of the irrevocable termination of the
arrangements.  For these purposes, “Change in Control” shall be defined in
accordance with the Treasury Regulations under Section 409A of the Code.


(c)            The Board may terminate the Plan provided that: (i) the
termination and liquidation does not occur proximate to a downturn in the
financial health of the Company, (ii) all arrangements sponsored by the Company
that would be aggregated with this Plan under Treasury Regulations Section
1.409A-1(c) if the Participant covered by this Plan was also covered by any of
those other arrangements are also terminated; (iii) no payments other than
payments that would be payable under the terms of the arrangement if the
termination had not occurred are made within 12 months of the termination of the
arrangement; (iv) all payments are made within 24 months of the termination of
the arrangements; and (v) the Company does not adopt a new arrangement that
would be aggregated with any terminated arrangement under Treasury Regulations
Section 1.409A-1(c) if the Participant participated in both arrangements, at any
time within three years following the date of termination of the arrangement.


ARTICLE VIII - GENERAL PROVISIONS


8.1            The Plan at all times shall be unfunded. However, the Company
may, but shall not be required to, segregate assets in trusts or otherwise, for
the payment of benefits under the Plan.  The right of a Participant or his
beneficiary to receive a benefit hereunder shall be an unsecured claim against
the general assets of the Company, and neither the Participant nor a beneficiary
shall have any rights in or against any specific assets of the Company. All
amounts credited to Accounts shall constitute general assets of the Company.


 8.2            Nothing contained in the Plan shall constitute a guaranty by the
Company, the Committee, the Plan Administrator, or any other person or entity,
that the assets of the Company will be sufficient to pay any benefit hereunder.
No Participant or beneficiary shall have any right to receive a distribution
under the Plan except in accordance with the terms of the Plan.


8.3            Establishment of the Plan shall not be construed to give any
Participant the right to be retained as a member of the Board.


8.4            No interest of any person or entity in, or right to receive a
distribution under, the Plan, shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind; nor may such interest or right to receive a distribution be taken,
either voluntarily or involuntarily, for the satisfaction of the debts of, or
other obligations or claims against, such person or entity, including claims for
alimony, support, separate maintenance and claims in bankruptcy proceedings.


6

--------------------------------------------------------------------------------

8.5            The Plan shall be construed and administered under the laws of
the Commonwealth of Pennsylvania, except to the extent preempted by federal law.


8.6            If any person entitled to a payment under the Plan is deemed by
the Company to be incapable of personally receiving and giving a valid receipt
for such payment, then, unless and until claim therefore shall have been made by
a duly appointed guardian or other legal representative of such person, the
Company may provide for such payment or any part thereof to be made to any other
person or institution that is contributing toward or providing for the care and
maintenance of such person. Any such payment shall be a payment for the account
of such person and a complete discharge of any liability of the Company, the
Committee, the Plan Administrator and the Plan therefore.


8.7            The Plan shall be continued, following a transfer or sale of
assets of the Company, or following the merger or consolidation of the Company
into or with any other corporation or entity, by the transferee, purchaser or
successor entity, unless the Plan has been terminated by the Company pursuant to
the provisions of Article VII prior to the effective date of such transaction.


8.8            Each Participant or beneficiary shall keep the Plan Administrator
informed of his current address. The Plan Administrator shall not be obligated
to search for the whereabouts of any person. If the location of a Participant is
not made known to the Plan Administrator within three years after the date on
which payment of the Participant’s benefits under the Plan may first be made,
payment may be made as though the Participant had died at the end of the three
year period. If, within one additional year after such three year period has
elapsed, or, within three years after the actual death of a
Participant, the Plan Administrator is unable to locate any beneficiary of the
Participant, then the Company shall have no further obligation to pay any
benefit hereunder to such Participant, or beneficiary or any other person and
such benefit shall be forfeited. If such
Participant, or his beneficiary or any other person, subsequently makes a valid
claim for distribution of the amount forfeited, such amount, without gains or
earnings thereon, shall be distributed to such Participant or his beneficiary or
such other person pursuant to
Article V.


8.9            Notwithstanding any of the preceding provisions of the Plan, none
of the Company, any member of the Committee, any Plan Administrator or any
individual acting as an employee or agent of the Company, the Committee or the
Plan Administrator shall be liable to any Participant, former Participant, or
any beneficiary or other person for any claim, loss, liability or expense
incurred by such Participant, or beneficiary or other person in connection with
the Plan.


7

--------------------------------------------------------------------------------

 8.10                          Any notice under the Plan shall be in writing, or
by electronic means, and shall be received when actually delivered, or mailed
postage paid as first class U.S. Mail. Notices shall be directed to the Company
at its principal business office at First Citizens Community Bank, 15 South Main
Street, Mansfield, PA 16933, to a Non-Employee Director at the address stated in
his Election Form, and to a beneficiary entitled to benefits at the address
stated in the Participant’s beneficiary designation, or to such other addresses
any party may specify by notice to the other parties.


8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Plan, as amended and restated, has been executed on
behalf of the Company on this ____16_____day of ___April___________, 2019.








CITIZENS FINANCIAL SERVICES, INC.




By: /s/ Gina Marie Boor
Gina Marie Boor
Corporate Secretary




9